Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
2.	Claims 1, 5-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-18 of U.S. Patent No. 10,330,703 (thereafter referred to as Patent ’703). Although the claims at issue are not identical, they are not patentably distinct from each other.
As for claim 1, Patent ’703 discloses (in claim 1, lines 1-36 of Patent ’703) a probe system for electrically testing a device under test (DUT), the probe system comprising:
a probe assembly including a first probe and a second probe;
a chuck including a support surface configured to support the DUT;
a translation structure configured to operatively translate at least one of the probe assembly and the chuck along a contacting axis;
an instrumentation package configured to detect contact between the probe system and the DUT and to test the operation of the DUT;
a first probe electrical conductor extending between and electrically interconnecting the
first probe and the instrumentation package;
a second probe electrical conductor extending between and electrically interconnecting the second probe and the instrumentation package; and
a translation structure communication linkage extending between the translation structure
and the instrumentation package;
wherein the instrumentation package includes:


(ii)    a test circuit configured to electrically test the operation of the DUT; and
(iii)   a translation structure control circuit configured to control the operation of the translation structure based, at least in part, on the continuity detection circuit (see claim 1, lines 1-36 of Patent ’703).
As for claim 5, Patent ’703 discloses (in claim 1, lines 43-57 of Patent ’703) the probe system of claim 1, wherein the instrumentation package further includes a switch including: 
(i)    a testing state in which the switch selectively and electrically interconnects at least one of the first probe electrical conductor and the second probe electrical conductor with a measurement instrument (see claim 1, lines 43-50 of Patent ’703); and
(ii)    a contact-sensing state in which the switch selectively and electrically interconnects at least one of the first probe electrical conductor and the second probe electrical conductor with a contact-sensing assembly(see claim 1, lines 51-57 of Patent ’703).
As for claim 6, Patent ’703 discloses (in claim 1, lines 48-57 of Patent ’703) the probe system of claim 5, wherein the switch further includes an isolation state in which the switch selectively and electically isolate the first probe electrical conductor and the second probe electrical conductor from both the contact-sensing assembly and the measurement instrument.
As for claim 7, Patent ’703 discloses the probe system of claim 5, wherein the contact-sensing assembly is configured to generate a contact-sensing voltage differential between the first probe 

As for claim 8, Patent ’703 discloses the probe system of claim 7, wherein the probe system further includes a drain electrical conductor configured to electrically interconnect a back side of the DUT with the measurement instrument(see claim 7 of Patent ’703).

As for claim 9, Patent ’703 discloses the probe system of claim 1, wherein the probe assembly further includes a thermal detector configured to detect a temperature of the DUT(see claim 8 of Patent ’703).

As for claim 10, Patent ’703 discloses the probe system of claim 1, wherein the probe system further includes a chuck thermal module configured to regulate a temperature of the chuck within a chuck temperature range, wherein the chuck temperature range includes a minimum temperature of at most 0 °C and a maximum temperature of at least 50 °C (see claim 9 of Patent ’703).

As for claim 11, Patent ’703 discloses the probe system of claim 1, wherein the continuity detection circuit is configured to generate a contact signal indicative of a state of contact between the contact location of the DUT and both the first probe and the second probe, and further wherein the translation structure control circuit is configured to control the operation of the translation structure based, at least in part, on the contact signal (see claim 10 of Patent ’703).


monitoring the electrical continuity between the first probe electrical conductor and the second probe electrical conductor with the continuity detection circuit;

during the monitoring, operatively translating the substrate and the probe assembly toward one another, via the translation structure control circuit, to establish electrical contact between the contact location of the DUT and both the first probe and the second probe;
responsive to electrical contact between the contact location and both the first probe and the second probe, detecting continuity between the first probe electrical conductor and the 10 second probe electrical conductor with the continuity detection circuit;
responsive to the detecting, ceasing the operatively translating; and subsequent to the ceasing, utilizing the first probe and the second probe to electrically test operation of the DUT with the test circuit(see claim 11 of Patent ’703)..
As for claim 13, Patent ’703 discloses (see claim 12 of Patent ’703) a method of electrically testing a device under test (DUT), which is formed on a substrate, with a probe system, which includes a probe assembly, the method comprising:
monitoring a continuity between a first probe of the probe assembly of the probe system and a second probe of the probe assembly;
during the monitoring, operatively translating the substrate and the probe assembly toward one another to establish electrical contact between a contact location of the DUT and both the first probe and the second probe;

responsive to the detecting, ceasing the operatively translating; and
subsequent to the ceasing, utilizing the first probe and the second probe to electrically test operation of the DUT(see claim 12 of Patent ’703).

As for claim 15, Patent ’703 discloses the method of claim 13, wherein, prior to the utilizing, the method further includes setting a temperature of the DUT to a test temperature(see claim 13 of Patent ’703).
As for claim 16, Patent ’703 discloses the method of claim 15, wherein the test temperature is a first test temperature, and further wherein, subsequent to the utilizing, the method includes repeating the setting to set the temperature of the DUT to a second test temperature that is different from the first test temperature(see claim 14 of Patent ’703).
As for claim 17, Patent ’703 discloses (see claim 15 of Patent ’703) the method of claim 16, wherein, prior to the repeating the setting, the method further includes operatively translating the substrate and the probe assembly away from one another to cease electrical contact between the contact location of the DUT and both the first probe and the second probe, and further wherein, subsequent to the repeating the setting, the method includes:
(i)    repeating the monitoring to monitor the continuity between the first probe and the second probe;
 (ii)    repeating the operatively translating the substrate and the probe assembly toward one another to establish electrical contact between the contact location of the DUT and both the first probe and the second probe;

(iv)    responsive to the repeating the detecting continuity, repeating the ceasing the operatively translating; and
(v)    subsequent to the repeating the ceasing, repeating the utilizing the first probe and the second probe to electrically test the operation of the DUT at the second test temperature (see claim 15 of Patent ’703).

As for claim 18, Patent ’703 discloses the method of claim 17, wherein the first test temperature and the second test temperature differ by a temperature differential of at least 20 °C (see claim 16 of Patent ’703).

As for claim 19, Patent ’703 discloses (see claim 17 of Patent ’703) the method of claim 13, wherein the DUT is a first DUT of a plurality of DUTs, and further wherein, subsequent to the utilizing, the method includes:
(i)    operatively aligning the probe assembly with a second DUT of the plurality of DUTs;
(ii)    repeating the monitoring the continuity between the first probe and the second probe;
(iii)    repeating the operatively translating the substrate and the probe assembly toward one another;
(iv)    repeating the detecting continuity to detect continuity between a corresponding contact location of the second DUT and both the first probe and the second probe;
(v)    repeating the ceasing the operatively translating responsive to electrical contact between the corresponding contact location of the second DUT and both the first probe and the second probe; and

As for claim 20, Patent ’703 discloses method of claim 13, wherein the DUT is a first DUT of a plurality of DUTs, 20 and further wherein, subsequent to the utilizing, the method includes repeating the method to electrically test the operation of a second DUT of the plurality of DUTs (see claim 18 of Patent ’703).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 11-13 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farooq et al. (U. S. Patent 6,255,827).
As for claim 1, Farooq et al. discloses a probe system (see Figs. 1 and 3; col. 5, line 19—col. 6, line 55) for electrically testing a device under test (DUT) (circuit lines 20; or substrate18), the probe system comprising:

a chuck (see the chuck/support as shown in Fig. 3) including a support surface configured to support the DUT (20; 18);
a translation structure (probe positioning system 16 ) configured to operatively translate at least one of the probe assembly (probes 10 and 12) and the chuck along a contacting axis (X or Y axis; see col. 5, lines 44-46);
an instrumentation package (50) configured to detect contact between the probe system (10, 12) and the DUT (20; 18) and to test the operation of the DUT(20; 18);
a first probe electrical conductor (i.e., the wire/connection between the first probe 10 and the measurement apparatus 50, see Fig. 3) extending between and electrically interconnecting the first probe and the instrumentation package;
a second probe electrical conductor (i.e., the wire/connection between the second  probe 12 and the measurement apparatus 50, see Fig. 3) extending between and electrically interconnecting the second probe and the instrumentation package; and
a translation structure communication linkage (i.e., the wire/connection between 16 and 50 in Fig. 3)  extending between the translation structure (16)  and the instrumentation package(50);
	wherein the instrumentation package (50) includes:
(i)    a continuity detection circuit in electrical communication with the first probe electrical conductor and the second probe electrical conductor and configured to detect electrical contact between a contact location (14a and 14b) of the DUT and both the first probe (10) and the second probe (12) of the probe assembly by detecting electrical continuity between the first probe electrical conductor and the second probe electrical conductor (col. 5, lines 19-55);
(ii)    a test circuit configured to electrically test the operation of the DUT (i.e., testing the line open, short, near open or near short, etc., see col. 5, lines 55-59); and

As for claim 11, Farooq et al. discloses the probe system of claim 1, wherein the continuity detection circuit (50) is configured to generate a contact signal indicative of a state of contact between the contact location (14a, 14b) of the DUT (18) and both the first probe (10) and the second probe (12), and further wherein the translation structure control circuit (50) is configured to control the operation of the translation structure (16) based, at least in part, on the contact signal (see col. 5, line 19--col. 6, line 30).
As for claims 12 and 13, Farooq et al. discloses a method of utilizing the probe system of claim 1 to electrically test the DUT (circuit lines 20), wherein the DUT is formed on a substrate (18), the method comprising:
monitoring the electrical continuity between the first probe electrical conductor and the second probe electrical conductor with the continuity detection circuit (i.e.,  using resistance measurement to verify continuity, see col. 5, lines 19-55);
 during the monitoring, operatively translating (using probe positioning system 16) the substrate and the probe assembly toward one another, via the translation structure control circuit (of 50), to establish electrical contact between the contact location (14a, 14b) of the DUT and both the first probe (10) and the second probe (12);
responsive to electrical contact between the contact location and both the first probe and the second probe, detecting continuity between the first probe electrical conductor and the second probe electrical conductor with the continuity detection circuit (i.e.,  using resistance measurement to verify continuity, see col. 5, lines 19-55);

As for claim 19, Farooq et al. discloses the method of claim 13, wherein the DUT is a first DUT of a plurality of DUTs (see the plurality of circuit lines 20 with different contact locations 14, as shown in Fig. 2), and further wherein, subsequent to the utilizing, the method includes:
(i)    operatively aligning (i.e, aligning by using the probe positioning system 16) the probe assembly with a second DUT (second  circuit line 20) of the plurality of DUTs;
(ii)    repeating the monitoring the continuity (i.e.,  using resistance measurement to verify continuity, see col. 5, lines 19-55)  between the first probe (10) and the second probe (12);
(iii)    repeating the operatively translating (using the probe positioning system 16 to position the probe toward the second  circuit line  20) the substrate and the probe assembly toward one another;
(iv)    repeating the detecting continuity (i.e.,  using resistance measurement to verify continuity between the different contact points of the second circuit line 20, see col. 5, lines 19-55) to detect continuity between a corresponding contact location of the second DUT and both the first probe and the second probe;
(v)    repeating the ceasing the operatively translating (controlled by using 50) responsive to electrical contact between the corresponding contact location of the second DUT and both the first probe and the second probe; and
(vi)    repeating the utilizing to electrically test operation of the second DUT(i.e., testing the line open, short, near open or near short, etc. of the second circuit line 20, see col. 5, lines 55-59).
As for claim 20, Farooq et al. discloses the method of claim, 13, wherein the DUT is a first DUT of a plurality of DUTs (see the plurality of circuit lines 20 with different contact locations 14 in Fig. 2), and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 2-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U. S. Patent 6,255,827) in view of Wang et al. (U. S. Pub. 2014/0253162).
	As for claims 2-4 and 14, Farooq et al. discloses the system and method of claims 1 and 13 as discussed above. 
Farooq et al. does not specifically disclose wherein the contact location is a single contact location of the DUT, and further wherein the continuity detection circuit is configured to detect electrical continuity or electrical short between the first probe electrical conductor and the second probe electrical conductor via the single contact location of the DUT; or wherein electrical contact between the contact location of the DUT and both the first probe and the second probe of the probe assembly establishes an electrically conductive short between the first probe and the second probe; or wherein the contact location includes one of: a single contact pad of the DUT; and a single solder bump of the DUT.
Wang et al. discloses (in Fig. 1) a probe system for testing DUT, wherein a single contact location (192-1 ) of the DUT is used , and wherein the electrical continuity or electrical short between a first probe (190-1) and a second probe (190-2) is determined; wherein electrical contact between the contact 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Farooq et al. to disclose using a single contact location, such as a single contact pad or single solder bump, as taught by Wang et al., so that the continuity or shorts between the first probe and the second probe, or proper contacts between the probes and the contact location can be checked with finer control for isolating problems (see [0024], [0033] and Figs. 1 and 9). Furthermore, each of the first probe and second probe in Farooq et al. is capable of being independently controlled/moved to contact the same contact pad or solder bump. 
As for claims 5 and 6, Farooq et al. discloses the probe system of claim 1, as discussed above.
Farooq et al. does not specifically disclose wherein the instrumentation package further includes a switch including:  a testing state in which the switch selectively and electrically interconnects at least one of the first probe electrical conductor and the second probe electrical conductor with a measurement instrument (see claim 1, lines 43-50 of Patent ’703); and  a contact-sensing state in which the switch selectively and electrically interconnects at least one of the first probe electrical conductor and the second probe electrical conductor with a contact-sensing assembly; and an isolation state in which the switch selectively and electically isolate the first probe electrical conductor and the second probe electrical conductor from both the contact-sensing assembly and the measurement instrument.
	Wang et al. discloses a probe system for testing DUT, in which various checks and tests including contact check, self-check and DUT test can be performed using an ATE and AUX test module (see Figs. 1, 9 and 8) and switching between different testing states including: a testing state in which the first probe 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Farooq et al. to disclose switching between different test states,  such as a testing state in which the first probe and second probe are used to test the DUT; and a contact sensing state in which the first probe and second probe are connected with the same pad or solder bump for testing the proper contacts; and an isolation state in which the first and second probe are not connected, as taught by Wang et al., for the purpose of  allowing the measurement apparatus 50 in Farooq et al. to selectively test for the proper contact of the first probe and/or second probe, or DUT test or any other desired test. 
As for claim 7, Farooq et al. in view of Wang et al. discloses a contact-sensing assembly configured to generate a contact-sensing voltage, wherein a contact-sensing voltag is at least 0.1 volts (V) and at most 20 V(i.e., the voltage used for testing the proper contact between the probe and the contact location is a voltage between 0.1 to 20V).
As for claim 8, Farooq et al. does not discloses the probe system of claim 7, wherein the probe system further includes a drain electrical conductor configured to electrically interconnect a back side of the DUT with the measurement instrument (i.e., the probe can be translated/controlled to connect to other location on a DUT, including a drain electrical conductor connected to a back side of a DUT).

5.	Claims 9-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U. S. Patent 6,255,827) in view of Wu et al. (U. S. Pub. 2013/0113509). 

As for claims 9, Farooq et al. discloses the probe system of claim 1 as discussed above. 

Wu et al. discloses a temperature control system in a IC tester, including a temperature sensor (2230 in Fig. 2) for measuring the temperature of a target area [0019]. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Farooq et al. to includes a thermal detector, as taught by Wu et al., so as to detect a temperature of the DUT and testing the effects of the temperature on the measured electrical performance of the DUT.
As for claims 10 and 15-18, Farooq et al. discloses the system/method of claims 1 and 13 as discussed above.
Farooq et al. does not specifically disclose a chuck thermal module configured to regulate a temperature of the chuck within a chuck temperature range from 0 °C and to at least 50 °C.; or setting a temperature of the DUT to a first and/or second test temperature, wherein the first test temperature and the second test temperature differ by a temperature differential of at least 20 °C.
Wu et al. discloses a temperature control system in a IC tester, including a temperature sensor (2230 in Fig. 2) for measuring the temperature of a target area ([0019]), and regulate/set the temperature of the DUT within a determined range (abstract; [0018]--[0025]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Farooq et al. to incorporate the use of a temperature control system, as taught by Wu et al. to regulate the temperature of the chuck within any desired range, or controlling or setting the temperature of the DUT to a first and/or second temperature in any desired temperature range, for the purpose of detecting the effects of the temperature on the measured 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY HE/
Primary Examiner, Art Unit 2867